ORDER

PER CURIAM.
John Wayne Moore, Sr. (Appellant) appeals from a judgment of conviction after a jury trial for felony stealing, in violation of Section 570.030,1 and tampering with physical evidence, in violation of Section 575.100, for which Appellant was sentenced to consecutive sentences of three years’ and five years’ imprisonment, respectively. We have reviewed the briefs of the parties and the record on appeal and find that there is sufficient evidence from which a reasonable juror might have found Appellant guilty beyond a reasonable doubt. State v. Dulany, 781 S.W.2d 52, 55 (Mo. banc 1989). We also find that the trial court did not err in matters involving the admission of evidence, nor was Appellant so prejudiced that he was deprived of a fair trial. State v. Richardson, 923 S.W.2d 301, 311 (Mo.banc 1996). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).

. All statutory references are to RSMo (2000), unless otherwise indicated.